            Case 2:18-cv-03118-CDJ Document 58 Filed 02/26/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MARY LOU WEISS,                :
    Plaintiff,                 :
                               :
      v.                       :                     CIVIL ACTION
                               :                     NO. 18-3118
                               :
THE PENNSYLVANIA HOSPITAL OF :
THE UNIVERSITY OF PENNSYLVANIA :
D/B/A PENNSYLVANIA HOSPITAL;   :
THE TRUSTEES OF THE UNIVERSITY :
OF PENNSYLVANIA D/B/A HOSPITAL :
OF THE UNIVERSITY OF           :
PENNSYLVANIA,                  :
      Defendants.              :

                                             ORDER

       AND NOW, this 26th day of February 2021, upon consideration of Defendants’ Motion

for Summary Judgment (ECF No. 46) and Defendants’ Motion to Strike Plaintiff’s Sham

Affidavit (ECF No. 51), for the reasons stated in this Court’s accompanying Memorandum, it is

hereby ORDERED as follows:

       1.       Defendants’ Motion for Summary Judgment is GRANTED in Part and

DENIED in Part; and

       2.       Defendants’ Motion to Strike Plaintiff’s Affidavit as a Sham Affidavit is

DENIED.

                                                             BY THE COURT:



                                                             /s/ C. Darnell Jones, II
                                                             C. DARNELL JONES, II
